DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-18 are pending in this application.  

Foreign Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
Acknowledgment is made that the information disclosure statement has been received and considered by the examiner.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.  
Drawings
There are no objections or rejections to the drawings.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-4, 6-7 and 9-11 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Chiang et al. (US Patent Application Publication No 2019/0371383) hereinafter referred to as Chiang. 
Per Claim 1 Chiang discloses a magnetoresistive random access memory (MRAM) device, comprising (see figures 3A-C)
a first transistor (210a) and a second transistor (210c) on a substrate302 (see figs 3A-C); 
a source line (SL) coupled to a first source/drain (304s) region of the first transistor; [0045]  
a first metal interconnection (344) coupled to a second source/drain (304d) region of the first transistor, 
wherein the first metal interconnection (344) is extended to overlap the second transistor (see figure 3C)
Per Claim 2 Chiang discloses the device of claim 1 including where (see figures 3A-C) the first metal interconnection (344) overlaps the first transistor (210a) and the second transistor (210c). (see figure 3C)
Per Claim 3 Chiang discloses the device of claim 1 including where (see figures 3A-C) the second transistor comprises: a third source/drain region; and a fourth source/drain region, (see figure 3C) wherein the first metal interconnection (344) overlaps the second source/drain region of the first transistor and the third source/drain region of the second transistor. (see figure 3C, where 344 overlaps all of the source drain regions for the first and second transistors (210a and 210c)
Per Claim 4 Chiang discloses the device of claim 3 including where (see figures 3A-C) the first metal interconnection (344) comprises: a first end coupled to the second source/drain region of the first transistor; and a second end coupled to a magnetic tunneling junction (MTJ). (see figure 4) The examiner notes that the term "coupled" includes "directly coupled" (no intermediate materials, elements or space disposed therebetween) and "indirectly coupled " (intermediate materials, elements or space disposed therebetween). 
Per Claim 6 Chiang discloses the device of claim 4 including where (see figures 3A-4) the MTJ comprises: a free layer (208a) coupled to the first metal interconnection (344); a barrier layer (206a); and a pinned layer (204a) coupled to a bit line (BL).
Per Claim 7 Chiang discloses the device of claim 6 including (see figures 3A-C) a second metal interconnection (324) coupled to the pinned layer of the MTJ and the bit line.
Per Claim 9 Chiang discloses a magnetoresistive random access memory (MRAM) device, comprising (see figures 3A-C)
a gate structure (308) extending along a first direction on a substrate; (see figure 3A)
a first diffusion region (304s) and a second diffusion region (304d) extending along a second direction adjacent to two sides of the gate structure; 
a first source/drain region (310a) on the first diffusion region adjacent to one side of the gate structure; 
a second source/drain region (310b) on the second diffusion region adjacent to another side of the gate structure; (see figure 3A) and 
a first metal interconnection (324) overlapping the first source/drain region and the second source/drain region. (see figure 3A)
Per Claim 10 Chiang discloses the device of claim 9 including (see figures 3A-C) an insulating region (302) between the first diffusion region and the second diffusion region. (see figure 3A) 
Per Claim 11 Chiang discloses the device of claim 10 including (see figures 3A-C) where the first metal interconnection (324) overlaps the first source/drain region, the insulating region, and the second source/drain region. (see figure 3A) 

Allowable Subject Matter
Claims 5, 8 and 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMI VALENTINE MILLER whose telephone number is (571)272-9786.  The examiner can normally be reached on Monday-Thursday 7am-5pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jami Valentine Miller/Primary Examiner, Art Unit 2894